DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2022 has been considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application JP2014-241601 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP2014-241601 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As such, the present Application is based on the filing date of November 27, 2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 7-8, 10-15, 17-22, 24-29, 31-36, 38-43, 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Pub 20040203181) in view of Tokunaga (WO2013161902, rejection using corresponding English document US20150045203) or alternatively, in further view of Kato (US PN 8,281,618).
Regarding claims 7-8, 10, 12, 14-15, 17, 19, 21-22, 24, 26, 28-29, 31, 33, 42-43, 45 and 47: Shang et al. teach a transistor used in an AMLCD panel (Abstract). Although Shang may not explicitly recite an AMLCD panel itself, given that Shang’s transistor is to be used in such a panel, one having ordinary skill would have found it obvious at the time of invention to form an AMLCD panel comprising Shang’s transistor. 
Shang’s transistor comprises a glass substrate, a wiring film comprising a metal on the glass substrate and an insulating film of an inorganic substance on the wiring film (see 0065). 
	The wiring metal film has a thickness meeting that claimed (0065) and the insulating film has a thickness meeting that claimed (0065). 
Although Shang does not explicitly disclose their metal having a product as claimed, given that Shang’s metal wiring film is Cu which is the same material as Applicants’, one having ordinary skill would reasonably conclude it to have a product of a Young’s modulus and a CTE as claimed, absent an evidentiary showing to the contrary (MPEP 2112).
	Although Shang does not explicitly recite their glass being non-alkali glass with properties as claimed, Shang does not exclude such a glass either but instead, only generally teach their glass being that which would be suitable for use as a substrate in LCDs.
As Tokunaga teach non-alkali glasses according to their invention being desirable for use as a glass substrate in displays such as LCDs (see 0001-0002 and 0120 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Shang to include their glass being a non-alkali glass according to Tokunaga in order to obtain a desirable glass substrate for LCDs. 
It is noted that Shang’s glass being that according to Tokunaga can have a glass composition in mol% meeting that claimed while meeting the property requirements claimed (see Tokunaga’s Examples 11 and 12 in Table 2 for example). 
Although Shang does not explicitly disclose their insulating film having an average CTE at the claimed temperature range smaller than that of the glass, given that Shang’s insulating film is silicon oxide which is the same as Applicants and Shang’s non-alkali glass will be the same as Applicants’, one having ordinary skill would reasonably conclude the same relationship of properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Although Shang fails to teach the long side, short side and thickness of their glass substrate, it is initially noted that differences in relative dimensions will not render the claimed glass patentable when the claimed relative dimensions would not perform differently than the prior art glass (MPEP 2144.04). In the instant case, as there is nothing of record that would indicate the claimed dimensions to result in the claimed glass to function differently.
Alternatively, it is additionally noted that Shang does not place limits on their dimensions. Instead, as mentioned above, Shang only generally teaches their glass substrate being that in which can be used in an AMLCD. As Kato clearly suggest the desire for a glass substrate of a AMLCD to have dimensions falling within the ranges claimed (see Kato Col. 1, Col. 4 and Col 10), one having ordinary skill would have found it obvious to make Shang’s glass with the dimensions as claimed to obtain a desirable AMLCD substrate. 
Regarding Claims 11, 13, 18, 20, 25, 27, 32, 34, 46 and 48: It is noted that Shang’s glass being that according to Tokunaga can have a glass composition overlapping that claimed (see 0034-0050) providing a prima facie case of obviousness (MPEP 2144.05) and meet the property requirements claimed (note the minimum preferred CTE of 35 in par 0084, and the preferred minimum YM of 88GPa in par 0090). 
Regarding claim 35-36, 38-41: Reciting at what temperature the panel is obtained is a product by process limitation and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the prior art teaches the claimed product, the claim will be met regardless of whether it is made by a different process (MPEP 2113). In the instant case, as Shang teaches the claimed product, the claim is met. 

2.	Claims 9, 16, 23, 30, 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Pub 20040203181) and Tokunaga (WO2013161902, rejection using corresponding English document US20150045203), or alternatively in further view of Kato, as applied to claim 7 above, in view of either one of Tsujimura (US Pub 20130274086) or Tokunaga (WO2013129368, rejection using corresponding English document US20140366581). 
Regarding claims 9, 16, 23, 30 and 44: As discussed above, Shang modified with the glass of ‘902 meets the requirements of claim 7 with a metal and insulating material as claimed.
	The glass of ‘902 is shown below;

    PNG
    media_image1.png
    205
    422
    media_image1.png
    Greyscale
or

    PNG
    media_image1.png
    205
    422
    media_image1.png
    Greyscale

Which provides for overlap with all the composition requirements except for BaO being 0-0.5 instead of 1-5 as claimed. 
However, upon review of ‘902, they only appear be describing adding their above BaO between 0-0.5 because too much BaO causes excessive increases in expansion and density (see 0062). As such, while ‘902 may be using 0-0.5, their only requirement appears to be limiting contents of BaO to amounts that do not cause increases in expansion and density.
Given that both Tsujimura and Tokunaga (‘368), which similarly disclose alkali free glass used for LCDs, disclose that amounts of 1mol% or less BaO is a desirable range to not cause increases in expansion and density (see 0041 in ‘086 and 0087 in corresponding US document for ‘368), it would have been obvious to one having ordinary skill at the time of invention to further modify Shang to include their BaO being 0-1mol% so as not to increase expansion and density.
This range overlap the claims 1-5 providing a prime facie case of obviousness (MPEP 2144.05). 
Regarding claim 37: As mentioned previously, reciting at what temperature the panel is obtained is a product by process limitation and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the prior art teaches the claimed product, the claim will be met regardless of whether it is made by a different process (MPEP 2113). In the instant case, as Shang teaches the claimed product, the claim is met. 

3.	Claims 7-8, 10-15, 17-22, 24-29, 31-36, 38-43, 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Pub 20040203181) in view of any of one of Tsujimura (US Pub 20130274086), Tokunaga (WO2013129368, rejection using corresponding English document US20140366581) or Nishizawa (WO2014087971, rejection using corresponding English document (US PN 9505650) or alternatively, in further view of Kato (US PN 8,281,618).
Regarding 7-13, 14-20, 21-27, 28-34 and 42-48: Shang et al. teach a transistor used in an AMLCD panel (Abstract). Although Shang may not explicitly recite an AMLCD panel itself, given that Shang’s transistor is to be used in such a panel, one having ordinary skill would have found it obvious at the time of invention to form an AMLCD panel comprising Shang’s transistor. 
	Shang’s transistor comprises a glass substrate, a wiring film comprising a metal on the glass substrate and an insulating film of an inorganic substance as claimed on the wiring film (see 0065). 
	The wiring metal film has a thickness meeting that claimed (0065) and the insulating film has a thickness meeting that claimed (0065). 
Although Shang does not explicitly disclose their metal having a product as claimed, given that Shang’s metal wiring film is Cu which is the same material as Applicants’, one having ordinary skill would reasonably conclude it to have a product of a Young’s modulus and a CTE as claimed, absent an evidentiary showing to the contrary (MPEP 2112).
	Although Shang does not explicitly recite their glass being non-alkali glass with properties as claimed, Shang does not exclude such a glass either but instead, only generally teach their glass being that which would be suitable for use as a substrate in LCDs, etc.
As Tsujimura, Tokunaga and Nishizawa each teach non-alkali glasses according to their invention being desirable as a glass substrate in LCDs, it would have been obvious to one having ordinary skill at the time of invention to modify Shang to include their glass being a non-alkali glass according to Tsujimura, Tokunaga or Nishizawa in order to obtain a glass substrate for LCDs. 
It is noted that Shang’s glass being that according to Tsujimura, Tokunaga or Nishizawa has a glass composition in mol% overlapping the composition requirements presently claimed, and can have a Young’s Modulus and CTE overlapping and/or meeting the requirements claimed (see the references in their entirety). 
Although Shang does not explicitly disclose their insulating film having an average CTE at the claimed temperature range smaller than that of the glass, given that Shang’s insulating film is silicon oxide which is the same as Applicants and Shang’s non-alkali glass will be the same as Applicants’, one having ordinary skill would reasonably conclude the same relationship of properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Although Shang fails to teach the long side, short side and thickness of their glass substrate, it is initially noted that differences in relative dimensions will not render the claimed glass patentable when the claimed relative dimensions would not perform differently than the prior art glass (MPEP 2144.04). In the instant case, as there is nothing of record that would indicate the claimed dimensions to result in the claimed glass to function differently.
Alternatively, it is additionally noted that Shang does not place limits on their dimensions. Instead, as mentioned above, Shang only generally teaches their glass substrate being that in which can be used in an AMLCD. As Kato clearly suggest the desire for a glass substrate of a AMLCD to have dimensions falling within the ranges claimed (see Kato Col. 1, Col. 4 and Col 10), one having ordinary skill would have found it obvious to make Shang’s glass with the dimensions as claimed to obtain a desirable AMLCD substrate. 
Regarding claim 35-41: Reciting at what temperature the panel is obtained is a product by process limitation and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the prior art teaches the claimed product, the claim will be met regardless of whether it is made by a different process (MPEP 2113). In the instant case, as Shang teaches the claimed product, the claim is met. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,386,686. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are moot in view of new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784